              EXHIBIT 1

                        Part 3




Case 3:17-cv-00652-KDB-DSC Document 44-4 Filed 10/29/18 Page 1 of 49
pretzel crisps since:2018-08-01 until:2018-08-31 - Twitter Search                                                                Page 1 of 48




    Home            Moments                                                                                       Have an account? Log in
                                                                         pretzel crisps since:2018-08-01 until:2018-08-31



 pretzel crisps since:2018-08-01 until:2018-08-31
 Top      Latest      People     Photos     Videos   News       Broadcasts                                                                         


                                                      Kenzi @KenziBailey · Aug 30                                                              
   Search filters · Show
                                                      Replying to @keely_wagoner
                                                      Hummus with pretzel crisps
   New to Twitter?                                         1                        1
   Sign up now to get your own
   personalized timeline!                             Pretzel Crisps® @PretzelCrisps · Aug 30                                                  
                                                      Replying to @_SamTheMann
                    Sign up                           We'll pass your suggestion along!

                                                                  
                                                      Pretzel Crisps® @PretzelCrisps · Aug 30                                                  
   Worldwide trends
                                                      Replying to @MagnaCarter_
   #BrasilViraHaddad
   179K Tweets                                        Delish!

   ‫ﺳﺑب_ﺳﮫرك_ﻟﻼن‬#                                                                    1
   4,586 Tweets

   #TCMS5                                             Jill @pb_jilly · Aug 30                                                             
   11.2K Tweets                                       I literally bought a whole ass salad, cauliflower tots, mango slices, cheese puffs, a
   ‫وش_ﺗﻔﻛر_ﻓﻳﻪ_اﻻن‬#                                   granola bar, and belvita breakfast bites to work with me today. I also have a
   44.7K Tweets                                       drawer full of pretzel crisps but that’s for emergencies ofc.

   #MAGABomber                                             1                        5
   406K Tweets
                                                      Show this thread
   Cesar Sayoc
   402K Tweets
                                                      You Tried Dat?? Podcast @YouTriedDat · Aug 29                                     
   borja iglesias                                     Celebrate Labor Day by listening to 3 lazy people stuff their face! Here's a preview
   1,735 Tweets
                                                      of the snacks coming this Sunday.
   Katherine Langford                                 #podcast #foodpodcast #snackfactory #pretzels #chefscut #chickenstick
   1,913 Tweets
                                                      #micheletaugiustin
   Hugh Hewitt                                        @PretzelCrisps @chefscutjerky @michel_augustin
   6,442 Tweets

   Espanyol
   20.3K Tweets


   © 2018 Twitter About Help Center Terms
   Privacy policy Cookies Ads info




          Case 3:17-cv-00652-KDB-DSC Document 44-4 Filed 10/29/18 Page 2 of 49

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-08-01 until:2018-08-31 - Twitter Search                                                          Page 2 of 48




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-08-01 until:2018-08-31



 pretzel crisps since:2018-08-01 until:2018-08-31
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                                              6


                                                neoboy                     · Aug 29                                                      
                                                Replying to @TANTOR_ROAR @PretzelCrisps
                                                No

                                                            
                                                neoboy                   · Aug 29                                                        
                                                Make the salt and pepper bags bigger @PretzelCrisps

                                                     2                        3


                                                spook james                    · Aug 29                                                  
                                                the Bacon Habanero @PretzelCrisps ?!

                                                     2      
                                                Show this thread

                                                Laura                     · Aug 29                                                       
                                                Pretzel crisps? More like pretzel skinnies

                                                            
                                                Pretzel Crisps®                 · Aug 29                                                 
                                                Can you tell what's on our minds this week?! It's #BacktoSchool time! Snack
                                                accordingly. #PretzelCrisps ow.ly/g9S930lr4yH




        Case 3:17-cv-00652-KDB-DSC Document 44-4 Filed 10/29/18 Page 3 of 49

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-08-01 until:2018-08-31 - Twitter Search                                                          Page 3 of 48




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-08-01 until:2018-08-31



 pretzel crisps since:2018-08-01 until:2018-08-31
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                                 1             2


                                                linda               · Aug 29                                                             
                                                just spent $10 on hummus and pretzel crisps

                                                                               1


                                                                                     · Aug 29                                            
                                                I wish I had hummus for these pretzel crisps

                                                              
                                                ig:selfcareclear                  · Aug 29                                               
                                                Second you might want a snack like...

                                                - pretzel
                                                - rice cakes
                                                - Crackers
                                                - crisps
                                                - boiled egg
                                                - raisins

                                                              
                                                Maggie Whitlatch                          · Aug 29                                       
                                                Replying to @mwink23 @WhityTitty @PretzelCrisps
                                                Not this weekend but next /:

                                                              
                                                Melissa Winkle                 · Aug 29                                                  
                                                Replying to @maggie_whit15 @WhityTitty @PretzelCrisps
                                                Yassss, when is that??

                                                     1        
                                                Maggie Whitlatch                          · Aug 29                                       
                                                Replying to @WhityTitty @PretzelCrisps @mwink23
                                                When I come home plz

                                                     1                         2


                                                Melissa Winkle                 · Aug 29                                                  
                                                Replying to @WhityTitty @PretzelCrisps
                                                Oh that’s a game changer! Let’s make this soon

                                                                               1


                                                Angela Gosnell 
                                                                                  · Aug 29                                              
                                                Bacon Habanero Pretzel Crisps are GOOD, don't knock it till you've tried it




        Case 3:17-cv-00652-KDB-DSC Document 44-4 Filed 10/29/18 Page 4 of 49

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-08-01 until:2018-08-31 - Twitter Search                                                           Page 4 of 48




    Home         Moments                                                                                     Have an account? Log in
                                                                    pretzel crisps since:2018-08-01 until:2018-08-31



 pretzel crisps since:2018-08-01 until:2018-08-31
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                          




                                                             
                                                costco_carts                 · Aug 29                                        
                                                Snack Factory Organic Pretzel Crisps, Enfamil Premium Infant Formula Twin Pack,
                                                Jiffy Crunchy Peanut Butter, Orgain Organic Protein and Superfoods

                                                             
                                                scarin’ boo-ney                      · Aug 28                                     
                                                pretzel-adjacent things (pretzel crisps, pretzel bread, etc.) are one billion times
                                                better than pretzels themselves

                                                you cannot change my mind

                                                                               3


                                                ً◌                · Aug 28                                                                
                                                These pretzel crisps are so salty but the crunch is great

                                                             
                                                Pretzel Crisps®                      · Aug 28                                             
                                                Replying to @Hitmanpicks
                                                We're glad you like it ;)

                                                                               1


                                                Pretzel Crisps®                      · Aug 28                                             
                                                Replying to @IWHolley
                                                Thank you very much for bringing this to our attention! We have shared this with
                                                the team but please be sure to let our team know here:
                                                slletsconnect.com/pretzel-crisps/ so we can make this right!

                                                                               1


                                                Late July Organic                       · Aug 28                                          
                                                Replying to @JodiDanenRD @PretzelCrisps
                                                Awesome!

                                                                               1


                                                Melissa Eskue Ousley                      · Aug 28                                        
                                                Stellar adulting today. Pretzel crisps and hummus for breakfast.

                                                     2                         3




        Case 3:17-cv-00652-KDB-DSC Document 44-4 Filed 10/29/18 Page 5 of 49

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-08-01 until:2018-08-31 - Twitter Search                                                          Page 5 of 48



                                                Show this thread
    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-08-01 until:2018-08-31

                                                                                                                                         
                                                @PretzelCrisps I’ve purchased 3 bags of these “buffalo wing” pretzel crisps and
 pretzel crisps since:2018-08-01 until:2018-08-31
                                                they are regular

                                                     1      
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         
                                                Pretzel Crisps®                    · Aug 28                                              
                                                Perfect for teacher, perfect for student. #PretzelCrisps #BacktoSchool
                                                ow.ly/JJcO30lr4Ci




                                                                 1            2


                                                Top Best Selling UK                   · Aug 28                                           
                                                Top 20 Best Selling Pretzels & Pretzel Sticks Biscuits, Snacks & Crisps (2018)




                                                            
                                                Elena Lila             · Aug 28                                                          
                                                Hey Pretzel Crisps® thanks for the follow!

                                                            
                                                Brett The Hitman                  · Aug 27                                      
                                                Went to the gym, zero beads of sweat. Sat on the couch, started looking at
                                                College Footballs spreads & smashed a bag of spicy #SrirachaLime
                                                @PretzelCrisps and I’m sweating like I just ran 5 miles. These are never hot, what
                                                happened to this bag? It’s amazing

                                                     1      
                                                I like it              · Aug 27                                                          
                                                4 Fab Pretzel Crisps® Bites




                                                            
                                                code four lyoko                         · Aug 27


        Case 3:17-cv-00652-KDB-DSC Document 44-4 Filed 10/29/18 Page 6 of 49

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-08-01 until:2018-08-31 - Twitter Search                                                         Page 6 of 48



                                                                                                                                       
    Home         Moments                      Pretzel Crisps withpretzel
                                                                    Tuna crisps                     snacks  Have an account? Log in
                                                                                 since:2018-08-01 until:2018-08-31
                                                                           is definitely top 5 sexiest

                                                             
 pretzel crisps since:2018-08-01 until:2018-08-31
                                                JaeLynn                     · Aug 27                                                   
                                                Replying to @lizzmaries @itsravennn_cx and 8 others
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                       
                                                I don't eat any weird combos...(As I dip my everything flavored pretzel crisps into
                                                some whipped cream cheese). Wait this isn't normal?!




                                                    2                           4


                                                Melissa Mackenzie                            · Aug 27                                  
                                                Replying to @RealKiraDavis
                                                The chips aisle is being taken over with popcorn and pretzel crisps.

                                                             
                                                Robert               · Aug 27                                                          
                                                Everything Pretzel Crisps and plain cream cheese omg so good

                                                             
                                                Pretzel Crisps®                    · Aug 27                                            
                                                Have snacks, will travel! #PretzelTrips instagram.com/p/Bm_IHlslcz2/…

                                                                                1


                                                Pretzel Crisps®                  · Aug 27                                              
                                                Rethink your lunch box with a side of #PretzelCrisps!




        Case 3:17-cv-00652-KDB-DSC Document 44-4 Filed 10/29/18 Page 7 of 49

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-08-01 until:2018-08-31 - Twitter Search                                                          Page 7 of 48




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-08-01 until:2018-08-31



 pretzel crisps since:2018-08-01 until:2018-08-31
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                                               2


                                                tor lemon                  · Aug 27                                                      
                                                Replying to @AngeDuhhh
                                                It’s just regular vodka, but I bought a lavender syrup! The pretzels are snack
                                                factory brand, they’re deli style pretzel crisps!

                                                                               1


                                                Jodi Danen, RDN                      · Aug 27                                            
                                                Living in Green Bay, Wisconsin, it's nealry impossible not to be a football fan.

                                                It’s in our blood, people here like to say we bleed green and gold. If you follow
                                                football... bit.ly/2F1PKQG #timetocrunch @pretzelcrisps @latejulyorganic
                                                #gamedayappetizer #tacodiprecipe




                                                     1                         2


                                                titty                 · Aug 26                                                           
                                                Is it weird to eat pretzel crisps with peanut butter

                                                 87% no

                                                 13% ya wtf

                                                46 votes • Final results



                                                            
                                                Turning Heel                 · Aug 26                                                    
                                                So I guess @BillyGunnFact does the ad copy for Pretzel Crisps.




        Case 3:17-cv-00652-KDB-DSC Document 44-4 Filed 10/29/18 Page 8 of 49

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-08-01 until:2018-08-31 - Twitter Search                                                         Page 8 of 48




    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-08-01 until:2018-08-31



 pretzel crisps since:2018-08-01 until:2018-08-31
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                        




                                                                2            7


                                                Dani Lavoie                      · Aug 26                                               
                                                True Life: I Have Eaten an Entire Bag of Pretzel Crisps in Two Days

                                                                             2


                                                Piera Catalano                   · Aug 26                                     
                                                Just been out and brought 2 bags of crisps, a bag of popcorn, a pretzel, some
                                                cherry bakewells and a chocolate bar. Sunday evening feast

                                                     2      
                                                HealthyFoodiesLondon                          · Aug 26                                  
                                                RT @PretzelCrisps: Fun fact: using #GlutenFree #PretzelCrisps means your
                                                dessert will be both delicious and safe for those with gluten allergies!




                                                            
                                                Pretzel Crisps®                   · Aug 26                                              
                                                Fun fact: using #GlutenFree #PretzelCrisps means your dessert will be both
                                                delicious and safe for those with gluten allergies!




        Case 3:17-cv-00652-KDB-DSC Document 44-4 Filed 10/29/18 Page 9 of 49

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-08-01 until:2018-08-31 - Twitter Search                                                          Page 9 of 48




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-08-01 until:2018-08-31



 pretzel crisps since:2018-08-01 until:2018-08-31
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                                              3


                                                c(em)etery is a haunted house 130                     · Aug 26                           
                                                all i want right now is those pretzel crisps goddammit


                                                  c(em)etery is a haunted house 130 @cemeteryswift
                                                  tw// food

                                                  ok so my mum buys these really nice pretzel breadstick crisp things and
                                                  theyre so good & i ate the entire packet yesterday and now theres none…


                                                             
                                                let’s get spooky                · Aug 25                                     
                                                *eats hummus and pretzel crisps at 2 in the morning like some kind of heathen*

                                                             
                                                ruth               · Aug 25                                                     
                                                some1 stop me from drinking don julio silver and eating pretzel crisps w scallion
                                                nut cheese at this hour

                                                     1                        11


                                                Gold E Lox               · Aug 25                                                        
                                                Replying to @PeaceLovePgh @PondHockeyPro
                                                I love the pretzel crisps! Although I’ve only had the pepper ones. But, still
                                                delicious!!

                                                     1                        2


                                                Nicole                  · Aug 25                                                         
                                                Garlic Parmesan pretzel crisps are a game changer.

                                                     3          4             14


                                                Costco97 Deals             · Aug 25                                                      
                                                Snack Factory Organic Pretzel Crisps ($4.97) #costco #snackfactory #organic
                                                #nongmo costco97.com/snack-factory-…




       Case 3:17-cv-00652-KDB-DSC Document 44-4 Filed 10/29/18 Page 10 of 49

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-08-01 until:2018-08-31 - Twitter Search                                                        Page 10 of 48




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-08-01 until:2018-08-31



 pretzel crisps since:2018-08-01 until:2018-08-31
 Top    Latest     People    Photos   Videos   News     Broadcasts                                                                           




                                                           
                                                J. N. Buck                 · Aug 25                                          
                                                Back to School Snack Mix - Pretzel Crisps® pretzelcrisps.com/recipe/back-to…
                                                via @PretzelCrisps




                                                           
                                                ALEXI$                    · Aug 25                                            
                                                And on top of that the reviews on yelp are all the same !!! Horrible customer
                                                service and nothing is being done to fix smfh! @PretzelCrisps I know you guys
                                                wouldn’t allow this

                                                           
                                                Show this thread

                                                Pretzel Crisps®                 · Aug 25                                                 
                                                We're ready for all your weekend adventures #PretzelCrisps #Snacking




                                                                              2


                                                Pretzel Crisps®                     · Aug 25                                             
                                                Replying to @NerdyPam



       Case 3:17-cv-00652-KDB-DSC Document 44-4 Filed 10/29/18 Page 11 of 49

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-08-01 until:2018-08-31 - Twitter Search                                                           Page 11 of 48



                                                We like your style!
    Home         Moments                                                                                       Have an account? Log in
                                                                      pretzel crisps since:2018-08-01 until:2018-08-31



 pretzel crisps since:2018-08-01  until:2018-08-31
                               Na-tall-ie       · Aug 24                                                                                    
                                                Buffalo wing pretzel crisps are the BEST THINGS EVER

 Top    Latest     People    Photos   Videos    
                                               News          
                                                          Broadcasts               3                                                            
                                                Pam Can’t Think of a Halloween Name                     · Aug 24               
                                                I was going to make pretzels but then I read the recipe. I bought @PretzelCrisps
                                                instead.

                                                     1                           5


                                                Nancy H Cummings                                 · Aug 24                                   
                                                Replying to @PretzelCrisps
                                                LOVE these...

                                                                                 1


                                                Pretzel Crisps®              · Aug 24                                                       
                                                We make going #backtoschool prep extra delicious
                                                instagram.com/p/Bm3UxMvFJys/…

                                                                  1              1


                                                Pretzel Crisps®                · Aug 24                                                     
                                                Don't let the #summer come to an end without some hot dogs!
                                                #RethinkYourPretzel




                                                                  3              5


                                                bad mamma jamma                  · Aug 23                                     
                                                something v comforting about a turkey n chz sandwich n buffalo pretzel crisps

                                                                                 3


                                                Pat S               · Aug 23                                                                
                                                Replying to @Alsboringtweets
                                                Wow! Pretzel crisps are pretty good..but, wow...not unexpected. Heard his
                                                interviews w/Howard. Hope it was fun!

                                                               
                                                     Christine Kirk                    · Aug 23                                  
                                                I just ate two dill pickles (handmade by my mom), six chocolate covered pretzel
                                                crisps, and was about to ask myself if I was pregnant, but then I poured a glass of
                                                rosé and just laughed and laughed. #HellNO #OneAndDone

                                                     1                           6




       Case 3:17-cv-00652-KDB-DSC Document 44-4 Filed 10/29/18 Page 12 of 49

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-08-01 until:2018-08-31 - Twitter Search                                                           Page 12 of 48



                                                               · Aug 23                                                                     
    Home         Moments                                                                                       Have an account? Log in
                                                                      pretzel crisps since:2018-08-01 until:2018-08-31
                                                Replying to @Alsboringtweets
                                                Pretzel Crisps, nice
 pretzel crisps since:2018-08-01
                               
                                 until:2018-08-31
                                      
                                                heather            · Aug 23                                                                 
 Top    Latest     People    Photos   Videos   News     Broadcasts
                                                Hummus and pretzel crisps are my new favorite snacks

                                                                                 2


                                                raymond                           · Aug 23                                                  
                                                Replying to @PretzelCrisps
                                                They suck

                                                            
                                                Pretzel Crisps®                        · Aug 23                                             
                                                Replying to @ckayeone
                                                We like your style!

                                                            
                                                Peter Jacobs                       · Aug 23                                                 
                                                Replying to @ellearee @JacquelynGill and 2 others
                                                You. You are my people.

                                                                                 2


                                                Christina Kaye             · Aug 23                                                         
                                                @PretzelCrisps I love these! I keep a bag in my desk drawer at work for 2pm
                                                munchie emergencies.

                                                    1       
                                                Ellearee               · Aug 23                                                             
                                                Replying to @past_is_future @JacquelynGill and 2 others
                                                All size bags of #pretzelcrisps should say "serves one." #loveflatpretzels

                                                    1                            1


                                                Lianne Marie Mease                   · Aug 23                                  
                                                Woah. I think the #HangoverCure would do exactly what it says on the tin! Ice-
                                                cream, cookie dough, pretzel, peanut butter, chocolate ganache, raspberries and
                                                ready salted crisps!! #FeedLeeds




       Case 3:17-cv-00652-KDB-DSC Document 44-4 Filed 10/29/18 Page 13 of 49

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-08-01 until:2018-08-31 - Twitter Search                                                        Page 13 of 48




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-08-01 until:2018-08-31



 pretzel crisps since:2018-08-01 until:2018-08-31
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                     1                         2

                                                Show this thread

                                                Pretzel Crisps®                      · Aug 23                                            
                                                Replying to @vaccineharpy
                                                Thanks for the love, Jessica!

                                                                               1


                                                (((Jessica))) votevotevote                      · Aug 23                                 
                                                Replying to @JacquelynGill @PretzelCrisps
                                                My kids and I love @PretzelCrisps, esp the salt and pepper and the everything.
                                                In case someone is listening.

                                                     1                         1


                                                Maria Cecilia                   · Aug 23                                                 
                                                Replying to @past_is_future @JacquelynGill and 2 others
                                                So much nicer than being sexually assaulted by Zeus in the shape of a ton of gold
                                                coins for instance..

                                                             
                                                Pretzel Crisps®                · Aug 23                                                  
                                                Rethink your breakfast (Our mouths are watering too don't worry!)




                                                                 1             3


                                                Pretzel Crisps®                      · Aug 23                                            



       Case 3:17-cv-00652-KDB-DSC Document 44-4 Filed 10/29/18 Page 14 of 49

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-08-01 until:2018-08-31 - Twitter Search                                                          Page 14 of 48



                                                Replying to @ChillFrom94Til
    Home         Moments                                                                                      Have an account? Log in
                                                                     pretzel crisps since:2018-08-01 until:2018-08-31
                                                The options are endless! Try a piece of chicken and some blue cheese for the
                                                familiar taste of buffalo wings!

 pretzel crisps since:2018-08-01
                                until:2018-08-31
                                      
                                                eli rabett              · Aug 22                                                           
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                           
                                                Replying to @DrBirdLady @past_is_future and 3 others
                                                X
                                                Carrots pls

                                                             
                                                Dr. Rebecka Brasso                     · Aug 22                                            
                                                Replying to @past_is_future @JacquelynGill and 2 others
                                                I am dying at this                       . But also feel you

                                                    1                           1


                                                Kathryn                               · Aug 22                                             
                                                @PretzelCrisps Thanks for the like guys :-)


                                                  Kathryn                  @beautifulkat29
                                                  Replying to @PretzelCrisps
                                                  Hello guys, thanks so much for the follow! I'm stoked!


                                                             
                                                Peter Jacobs                      · Aug 22                                                 
                                                Replying to @JacquelynGill @rgay @PretzelCrisps
                                                Lol. I love pretzels so much, when George Bush jacked his face up and blamed it
                                                on eating a pretzel, I had friends who were like nah he was drunk. But I was like,
                                                no.I get it. Sometimes you just get in that pretzel zone.

                                                    1                           1


                                                Kathie Dello 
                                                                                 · Aug 22                                                 
                                                Replying to @JacquelynGill @past_is_future and 2 others
                                                Slightly related but @saltandstraw sent me a cooler of pints after helping them
                                                with a very simple project - still talked about in my office. Still my most delicious
                                                memory

                                                                                7


                                                Dr. Jacquelyn Gill 
                                                                                         · Aug 22                                         
                                                Replying to @past_is_future @rgay




       Case 3:17-cv-00652-KDB-DSC Document 44-4 Filed 10/29/18 Page 15 of 49

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-08-01 until:2018-08-31 - Twitter Search                                                          Page 15 of 48



                                                       2                           6
    Home         Moments                                                                                      Have an account? Log in
                                                                     pretzel crisps since:2018-08-01 until:2018-08-31
                                                Peter Jacobs                                                                               
                                                Replying to @JacquelynGill @rgay
 pretzel crisps since:2018-08-01 until:2018-08-31
 Top    Latest     People    Photos   Videos   News        Broadcasts                                                                          




                                                      1                         4


                                                Dr. Jacquelyn Gill 
                                                                                         · Aug 22                                         
                                                Replying to @past_is_future @rgay @PretzelCrisps
                                                They even included the buffalo wing ones! It was a good day.

                                                      1                         13


                                                Peter Jacobs                      · Aug 22                                                 
                                                Replying to @past_is_future @JacquelynGill and 2 others
                                                Here. So excited can't type straight.

                                                      1                         9


                                                Peter Jacobs                      · Aug 22                                                 
                                                Replying to @past_is_future @JacquelynGill and 2 others
                                                Is it clear enough from the way I am reacting hear that I love pretzel crisps?
                                                Pretzels of all kinds really. Some people might be like "Hmm. How nice and
                                                unexpected." And I'm like "you have been touched by the divine! You are the
                                                chosen one!"

                                                      3                         15


                                                Peter Jacobs                      · Aug 22                                                 
                                                Replying to @JacquelynGill @rgay @PretzelCrisps
                                                This is like some shit from Greek Mythology where the gods just drop in on your
                                                life to mess you with no warning whatsoever.

                                                      1                         71


                                                Dr. Jacquelyn Gill 
                                                                                         · Aug 22                                         
                                                Replying to @JacquelynGill @past_is_future and 2 others
                                                And:


                                                  Pretzel Crisps® @PretzelCrisps
                                                  @JacquelynGill There's a crispy surprise waiting for you at your mailbox!


                                                      2                         29


                                                Dr. Jacquelyn Gill 
                                                                                         · Aug 22                                         
                                                Replying to @past_is_future @rgay @PretzelCrisps
                                                I found the tweet!



       Case 3:17-cv-00652-KDB-DSC Document 44-4 Filed 10/29/18 Page 16 of 49

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-08-01 until:2018-08-31 - Twitter Search                                                         Page 16 of 48




    Home         Moments                          Dr. Jacquelyn Gill 
                                                                        @JacquelynGill
                                                                   pretzel                                    Have an account? Log in
                                                                           crisps since:2018-08-01 until:2018-08-31


                                                    what I look like tells you very little about me, or my health.
 pretzel crisps since:2018-08-01 until:2018-08-31
                                                      1                           18

 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                          
                                                Peter Jacobs                        · Aug 22                                             
                                                Replying to @JacquelynGill @rgay @PretzelCrisps
                                                If this had happened to me, it would be the only thing I ever talked about for the
                                                rest of my goddamn life.

                                                      1                           63


                                                Dr. Jacquelyn Gill 
                                                                                           · Aug 22                                     
                                                Replying to @rgay
                                                I once tweeted I was hungry, and the @PretzelCrisps people dropped a huge
                                                tote bag of samples off at my office. There are perks to living in this age of viral
                                                marketing and surveillance.

                                                      2            1              78


                                                frnk                  · Aug 22                                                           
                                                ideal diet: coffee, pretzel crisps, and homemade bread

                                                                                  1


                                                Leah Next Door                        · Aug 22                                     
                                                I just ate #flaminghot pretzel crisps with a vinyl glove on. That’s as bougie as I
                                                get. #classy

                                                      1                           3


                                                Amy                      · Aug 22                                                        
                                                Replying to @JaeSwift
                                                The pretzel sticks, the actual pretzels themselves, the rye crisps, the plain
                                                breadsticks, and then the wavy breadsticks

                                                                                  3


                                                stella | nov4               · Aug 22                                                     
                                                garlic Parmesan pretzel crisps

                                                                                  1


                                                The Red Power Ranger                               · Aug 22                              
                                                Replying to @PretzelCrisps
                                                What should I top the buffalo flavored ones with

                                                      1        
                                                Pretzel Crisps®                         · Aug 22                                         
                                                Replying to @ChillFrom94Til
                                                Thanks for the love!

                                                      1        
                                                The Red Power Ranger                      · Aug 22                                       
                                                I wanna give a big shoutout to my friends over at @PretzelCrisps

                                                      1        
                                                ℓ                                · Aug 22                                    
                                                Everything bagel pretzel crisps with garlic hummus has been my addiction for
                                                like a month now. I can’t get enough


       Case 3:17-cv-00652-KDB-DSC Document 44-4 Filed 10/29/18 Page 17 of 49

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-08-01 until:2018-08-31 - Twitter Search                                                        Page 17 of 48



                                                             
    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-08-01 until:2018-08-31

                                                                                                                                         
 pretzel crisps since:2018-08-01 until:2018-08-31
                                                Replying to @TimingIsGood
                                                You've caught on to our favorite combo!

 Top    Latest     People    Photos   Videos    
                                               News          
                                                          Broadcasts                                                                         
                                                Lauren Zeihen                     · Aug 22                                     
                                                Pretty sure I just ate my weight in port wine cheese spread and pretzel crisps

                                                                              7


                                                  CareMommaBear                              · Aug 22                                    
                                                Who me?

                                                Living on pretzel crisps and protein drinks

                                                #momlife

                                                     1                        2


                                                phil smith                    · Aug 22                                                   
                                                Replying to @StokieSimon @iamdanielnolan
                                                Cheese
                                                Crisps
                                                Bread
                                                Pretzel bits specifically honey and mustard
                                                Diet Coke
                                                Butter
                                                Chips

                                                                              2


                                                Pretzel Crisps®                  · Aug 22                                                
                                                Doo da dippity! This cheesy bliss makes for the perfect hump day treat.
                                                #PretzelCrisps ow.ly/Xhno30lr46y




                                                                1             3


                                                Diana Ridley                    · Aug 22                                                 
                                                Is it ok to have pretzel crisps for breakfast


                                                  Rich Perkins @richwdeperkins
                                                  I find it fascinating when people complain about the content of someone's
                                                  twitter dot com account... that they follow. You know there's a very simple
                                                  and easy way to make sure you don't see what that person tweets, right?


                                                     1       



       Case 3:17-cv-00652-KDB-DSC Document 44-4 Filed 10/29/18 Page 18 of 49

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-08-01 until:2018-08-31 - Twitter Search                                                      Page 18 of 48



                                                                               · Aug 21                                               
    Home         Moments                      Anyone else eatingpretzel          in pretzel crisps
                                                                                                              Have an account? Log in
                                                                          crisps since:2018-08-01 until:2018-08-31
                                                                   their weight                        and thinking about the future of


 pretzel crisps since:2018-08-01
                                until:2018-08-31
                                 1     1
                                                Kathryn                                   · Aug 21                                  
 Top    Latest     People    Photos   Videos   News      Broadcasts
                                                Replying to @PretzelCrisps
                                                                                                                                          
                                                Hello guys, thanks so much for the follow! I'm stoked!

                                                                              1


                                                DanielBrummitt.com                     · Aug 21                                     
                                                Hey Pretzel Crisps®(@PretzelCrisps), thank you for following me

                                                                              1


                                                Courtney Alexandra                 · Aug 21                                
                                                My lunch today is @PressedJuicery and sriracha lime @PretzelCrisps because
                                                BALANCE.

                                                                              5


                                                Create Kids Club                      · Aug 21                                 
                                                #sponsored This layered taco dip recipe has fewer calories and fat compared to
                                                other versions of this traditional chip dip, but keeps all the flavor!

                                                The perfect appetizer ... bit.ly/2F1PKQG #timetocrunch @pretzelcrisps
                                                @latejulyorganic #gamedayappetizer #tacodiprecipe




                                                             
                                                Y Justbecause                       · Aug 21                                        
                                                Replying to @PretzelCrisps
                                                Yes!

                                                             
                                                Leine                    · Aug 21                                                   
                                                Replying to @PretzelCrisps
                                                @calvinlao_

                                                             
                                                Pretzel Crisps®                 · Aug 21                                            
                                                Do you like your back-to-school inspired snacks to be sweet or savory?!
                                                #PretzelCrisps




       Case 3:17-cv-00652-KDB-DSC Document 44-4 Filed 10/29/18 Page 19 of 49

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-08-01 until:2018-08-31 - Twitter Search                                                        Page 19 of 48




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-08-01 until:2018-08-31



 pretzel crisps since:2018-08-01 until:2018-08-31
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                     1           1            5


                                                Pretzel Crisps®                     · Aug 21                                             
                                                Replying to @loveonlyworks
                                                The best dipping combo!

                                                     1           1            1

                                                       ℓ                         · Aug 20                                                
                                                If u don’t like pretzel crisps I don’t like YOU

                                                                              1


                                                Y Justbecause                       · Aug 20                                             
                                                Replying to @PretzelCrisps
                                                Delicious, my fave go tos when eating my many different flavors of Hummus

                                                     1       
                                                Avy Loren-Cohen                        · Aug 20                                          
                                                Hey Pretzel Crisps®(@PretzelCrisps), thank you for following me

                                                             
                                                Pretzel Crisps®                 · Aug 20                                                 
                                                Back-to-school already?! Sign us up. #SnackTime instagram.com/p/BmtHA-
                                                enPXv/…

                                                                 1


                                                Pretzel Crisps®                     · Aug 20                                             
                                                Replying to @MarkNel1026
                                                We do not have bigger sizes for this flavor! But we will pass along your feedback
                                                to the appropriate members of our team!

                                                             
                                                Connie               · Aug 20                                                            
                                                Me: *opens up a bag of Pretzel Crisps*
                                                Muffin: *runs over because it sounds like a cat treat bag*
                                                Me: Sorry Muff, not treats
                                                Muffin: I don't believe you
                                                Me: Seriously! It's pretzels
                                                Muffin: Must look
                                                Me: *opens bag*... facebook.com/TFKblog/posts/…

                                                             
                                                NoGMOsVerified                     · Aug 20                                              
                                                Snack Factory® Pretzel Crisps® Now Non-GMO Project Verified #GMOs
                                                #RightToKnow #GMO /ngp dld.bz/dFkZH



       Case 3:17-cv-00652-KDB-DSC Document 44-4 Filed 10/29/18 Page 20 of 49

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-08-01 until:2018-08-31 - Twitter Search                                                       Page 20 of 48



                                                            
    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-08-01 until:2018-08-31

                                                                                                                                        
                                                Yesterday I bought a bag of dark chocolate covered @PretzelCrisps and in less
 pretzel crisps since:2018-08-01 until:2018-08-31
                                                than 24 hours the bag is gone. Do you make bigger bags? 5 servings in a bag is
                                                ok, but I can't buy a new bag every day
 Top    Latest     People    Photos   Videos   News 1
                                                        Broadcasts
                                                                              2                                                            

                                                Pretzel Crisps®                · Aug 20                                                 
                                                Breakfast? Dessert? Why not both…. #PretzelCrisps #Chocolate #Oatmeal
                                                ow.ly/CwMo30lr3Wd




                                                               1             4


                                                Megan Miano                     · Aug 19                                      
                                                My husband is rubbing lotion on my legs and feet while I’m laying down eating
                                                pretzel crisps....life is great      #hesthebest #hubby #babydad

                                                            
                                                Ashley Ewing                       · Aug 19                                             
                                                Replying to @SloppyYellow
                                                Red Pepper Hummus and buffalo wing pretzel crisps are my jam.

                                                   1                         1


                                                Sunterra Market                    · Aug 19                                             
                                                Snack Factory @PretzelCrisps are ready to party!




                                                               2             4


                                                ((Jacq Jones))              · Aug 19                                                    
                                                Replying to @sbearbergman
                                                You should probably ask my wife. She may have suggestions on the soldiering.
                                                *Heads off to eat those 3 pretzel crisps in the bag in the back of the pantry*

                                                                             2



       Case 3:17-cv-00652-KDB-DSC Document 44-4 Filed 10/29/18 Page 21 of 49

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-08-01 until:2018-08-31 - Twitter Search                                                         Page 21 of 48




    Home         Moments                      mama baila         pretzel crisps· Aug   19
                                                                                   since:2018-08-01            Have an account? Log in
                                                                                                    until:2018-08-31                      


 pretzel crisps since:2018-08-01
                                until:2018-08-31
                                      
                                                ୨୧ // hiatus            · Aug 19                                         
 Top    Latest     People    Photos   Videos    [that guy Broadcasts
                                               News       from spongebob voice] how are we supposed to eat hummus without                     
                                                our pretzel crisps


                                                  staycarat central @kwanlix
                                                  can someone get sage and i more pretzel crisps for our hummus ill give u a
                                                  kith


                                                                1              2


                                                staycarat central          · Aug 19                                           
                                                can someone get sage and i more pretzel crisps for our hummus ill give u a kith

                                                                1              1


                                                Create Kids Club                     · Aug 19                                             
                                                Living in Green Bay, Wisconsin, it's nealry impossible not to be a football fan.

                                                It’s in our blood, people here like to say we bleed green and gold. If you follow
                                                football... bit.ly/2F1PKQG #timetocrunch @pretzelcrisps @latejulyorganic
                                                #gamedayappetizer #tacodiprecipe




                                                            
                                                Jodi Danen, RDN                       · Aug 19                                 
                                                #sponsored This layered taco dip recipe has fewer calories and fat compared to
                                                other versions of this traditional chip dip, but keeps all the flavor!

                                                The perfect appetizer ... bit.ly/2F1PKQG #timetocrunch @pretzelcrisps
                                                @latejulyorganic #gamedayappetizer #tacodiprecipe




       Case 3:17-cv-00652-KDB-DSC Document 44-4 Filed 10/29/18 Page 22 of 49

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-08-01 until:2018-08-31 - Twitter Search                                                        Page 22 of 48



                                                             
    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-08-01 until:2018-08-31

                                                                                                                                         
                                                Sunday scaries?! Not when you're snacking like us. #PretzelCrisps #Desserts
 pretzel crisps since:2018-08-01 until:2018-08-31
 Top    Latest     People    Photos   Videos   News        Broadcasts                                                                        




                                                      2         1              5


                                                dave            · Aug 18                                                     
                                                I (Human) am tired of my roommate (anguished spirit) leaving the cabinets open
                                                every time she searches for snacks. My pretzel crisps are HIDDEN for a REASON

                                                                1              3


                                                Chris Callanta                    · Aug 18                                    
                                                Pretzel Crisps with Chocolate Fudge Sauce food.viralcreek.com/pretzel-crisps…

                                                             
                                                Pretzel Crisps®                 · Aug 18                                                 
                                                Who needs a bagel with their cream cheese when you have #PretzelCrisps?!




                                                      1         2              1


                                                ☆ ||                     · Aug 17                                               
                                                crazy friday night shenanigans include: eating pretzel crisps and drinking water
                                                babes!

                                                             
                                                Pretzel Crisps®                · Aug 17                                                  
                                                Beach eats are what's on the menu! #PretzelTrips
                                                instagram.com/p/BmlU14OFKtS/…

                                                                1


                                                Redscurls                 · Aug 17                                                       
                                                Replying to @PretzelCrisps
                                                I think I may Love you!



       Case 3:17-cv-00652-KDB-DSC Document 44-4 Filed 10/29/18 Page 23 of 49

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-08-01 until:2018-08-31 - Twitter Search                                                        Page 23 of 48



                                                                                1
    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-08-01 until:2018-08-31



 pretzel crisps since:2018-08-01  until:2018-08-31
                               Replying to @Redscurls
                               We do have gluten free products as well! Check them out here:

 Top    Latest     People    Photos   Videos   News       Broadcasts Flavors Archive - Pretzel Crisps®                                       
                                                                      pretzelcrisps.com




                                                     1                        1


                                                Pretzel Crisps®               · Aug 17                                                   
                                                Chocolate? Yup. Marshmallow? Check. #PretzelCrisps?! You betcha.




                                                     1          3             6


                                                syllogisme              · Aug 16                                            
                                                sometimes i wonder what my french landlord would think of me eating kroger-
                                                brand camembert off pretzel crisps

                                                            
                                                Redscurls               · Aug 16                                                         
                                                Replying to @PretzelCrisps
                                                To bad it’s not gluten free than I would be able to eat them. Thanks for the tease

                                                     1      
                                                costco_carts               · Aug 16                                         
                                                Snack Factory Organic Pretzel Crisps, Organic Sliced Apples, C&H Brown Sugar

                                                            
                                                ben horowitz                 · Aug 16                                                    
                                                Where on the internet can I go to debate pretzel crisps

                                                            
                                                Pretzel Crisps®                  · Aug 16                                    
                                                Time to start thinking about back-to-school shopping already?! #BackToSchool
                                                pretzelcrisps.com/edible-chalkbo…




       Case 3:17-cv-00652-KDB-DSC Document 44-4 Filed 10/29/18 Page 24 of 49

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-08-01 until:2018-08-31 - Twitter Search                                                       Page 24 of 48




    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-08-01 until:2018-08-31



 pretzel crisps since:2018-08-01 until:2018-08-31
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                        




                                                            
                                                Sabra 
                                                                · Aug 16                                                               
                                                Replying to @sandranickell9 @PretzelCrisps
                                                Amazing! So glad you're loving our hummus

                                                                             1


                                                Sandy #IFB                           · Aug 16                              
                                                What a great combination!! I can't stop eating this @Sabra #RoastedRedPepper
                                                #hummus with these #everything @PretzelCrisps




                                                     1                       4


                                                Des ॐ                 · Aug 15                                                          
                                                Give me all the pretzel crisps and hummus please

                                                                             1


                                                QᏔᎾN ᏞᎪᏔᏚᎾN                        · Aug 15                                 
                                                I needa find who tf made #pretzelcrisps and thank them for making this world a
                                                better place

                                                                             4


                                                CS Products                  · Aug 15                                       
                                                9 Salty-Snack Varieties to Savor. @Primizie @Quest @PretzelCrisps @KraftBrand
                                                @schumancheese @StacysPitaChips @UtzSnacks @TheRealTriscuit
                                                ow.ly/rfQh30lqcbV




       Case 3:17-cv-00652-KDB-DSC Document 44-4 Filed 10/29/18 Page 25 of 49

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-08-01 until:2018-08-31 - Twitter Search                                                       Page 25 of 48




    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-08-01 until:2018-08-31



 pretzel crisps since:2018-08-01 until:2018-08-31
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                         




                                                            
                                                WittyandSpitty                 · Aug 15                                                 
                                                Replying to @PretzelCrisps
                                                Dammit Pretzel Crisps, you delicious tease in my newsfeed. Love you bunches.

                                                                             1


                                                Pretzel Crisps®               · Aug 15                                     
                                                Whatever adventure you're going on this #summer, bring #PretzelCrisps along!
                                                instagram.com/p/BmgJlojlqoI/…

                                                                             2


                                                Emily Herron                  · Aug 15                                         
                                                Just went food shopping for a trip this weekend. So I have nothing for me to eat
                                                but fruit and pretzel crisps

                                                                             1


                                                Safeway Deli                · Aug 15                                                    
                                                Pretzel Crisps - Convenience Store Decisions




                                                            
                                                Pretzel Crisps®                 · Aug 15                                                
                                                Sea Salt & Cracked Pepper is that perfect-for-your-party flavor!
                                                #RethinkYourPretzel ow.ly/Dnnl30lbIUK




       Case 3:17-cv-00652-KDB-DSC Document 44-4 Filed 10/29/18 Page 26 of 49

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-08-01 until:2018-08-31 - Twitter Search                                                       Page 26 of 48




    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-08-01 until:2018-08-31



 pretzel crisps since:2018-08-01 until:2018-08-31
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                         




                                                                             2


                                                Abdullah                       · Aug 15                                                 
                                                Replying to @PretzelCrisps
                                                Looks tasty

                                                                             1


                                                PLG                  · Aug 14                                                           
                                                On paper, Garlic Parmesan Pretzel Crisps should be my favorite.
                                                Strangely, they are not.
                                                *loves garlic, parmesan, and pretzels*
                                                *prefers buffalo wing flavor*

                                                                             1


                                                Mike Hudson Dist                      · Aug 14                                  
                                                Snack Factory's Garlic Parmesan Pretzel Crisps are sold in 3 ounce retail bags.
                                                Crisps are Non-GMO verified, baked not fried, lower in calories, fat and sugar
                                                than other pretzel type snacks on the market today. Made with pure, wholesome
                                                ingredients.

                                                                      Garlic Parmesan Pretzel Crisps - At Mike Hudson D…
                                                                      Snack Factory’s Garlic Parmesan Pretzel Crisps are
                                                                      Gluten Free, baked not fried, lower in calories, fat, and
                                                                      sugar than its competition – the pretzel.
                                                                      mikehudsondist.com



                                                             
                                                Pretzel Crisps®                  · Aug 14                                               
                                                What came first, the potato or the egg? Just kidding, both make the perfect
                                                pretzel topper! #PretzelCrisps




                                                                1            3




       Case 3:17-cv-00652-KDB-DSC Document 44-4 Filed 10/29/18 Page 27 of 49

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-08-01 until:2018-08-31 - Twitter Search                                                      Page 27 of 48



                                                                                    · Aug 14                                          
    Home         Moments                      And pretzel crispspretzel
                                                                   “crispycrisps                             Have an account? Log in
                                                                            salt”since:2018-08-01 until:2018-08-31
                                                                                                    I am DEAD


 pretzel crisps since:2018-08-01   until:2018-08-31
                               FaceTime us lmao who would guess that

                                                             
 Top    Latest     People    Photos   Videos    Show thisBroadcasts
                                               News       thread                                                                          
                                                Pretzel Crisps®                     · Aug 14                                        
                                                Replying to @jonny_m_weiss
                                                Thank you very much for bringing this to our attention! We have shared this with
                                                the team but please be sure to let our team know here:
                                                slletsconnect.com/pretzel-crisps/ so we can make this right!

                                                             
                                                anjel                   · Aug 14                                                    
                                                Pretzel crisps are life




                                                                              4


                                                jonny m weiss                     · Aug 14                                   
                                                @PretzelCrisps Hey. Bought Buffalo Wing flavor crisps at the mini mart today
                                                and they taste stale. Date on the back is Aug 25

                                                    1        
                                                Boar's Head 
                                                                               · Aug 14                                            
                                                Replying to @joibrooks @PretzelCrisps
                                                Sounds delicious to us too

                                                             
                                                Joi Tamber-Brooks              · Aug 14                                             
                                                @Boars_Head southwest black bean #hummus is outrageous. dip with
                                                @PretzelCrisps. crazy good. #yum

                                                    1                         2



       Case 3:17-cv-00652-KDB-DSC Document 44-4 Filed 10/29/18 Page 28 of 49

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-08-01 until:2018-08-31 - Twitter Search                                                   Page 28 of 48




    Home         Moments                                     pretzel crisps since:2018-08-01
                                                Vote November 6th                                         Have an account? Log in
                                                                                               until:2018-08-31
                                                                                        · Aug 14                                   

                                                bring to work to snack on.
 pretzel crisps since:2018-08-01    until:2018-08-31
                               If only I’d brought them...

                                                            
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                    
                                                Jonathan                      · Aug 14                                           
                                                Replying to @PretzelCrisps




                                                                             2


                                                                               · Aug 14                                          
                                                These buffalo wing pretzel crisps are bomb! I need to get me ah big bag

                                                            
                                                bb ghost, OG (Original Ghost)                     · Aug 13                       
                                                when the pretzel crisps bag is value size

                                                                             7


                                                Fry's Food Stores                     · Aug 13                                 
                                                Special BOGO deals: Coca-Cola 6pk bottles, Snack Factory Pretzel Crisps, Ruffles
                                                Potato Chips, Simply Fruit Drink, and so many more!
                                                spr.ly/6011DQfhc




       Case 3:17-cv-00652-KDB-DSC Document 44-4 Filed 10/29/18 Page 29 of 49

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-08-01 until:2018-08-31 - Twitter Search                                                        Page 29 of 48




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-08-01 until:2018-08-31



 pretzel crisps since:2018-08-01 until:2018-08-31
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                                1               4


                                                jodi roper                   · Aug 13                                                    
                                                Replying to @diyerfy
                                                They are called Pretzel Crisps.

                                                     1                          1


                                                Warrick_Avenue                           · Aug 13                                        
                                                Replying to @PretzelCrisps
                                                These look like dog

                                                            
                                                Pretzel Crisps®                       · Aug 13                                           
                                                Replying to @ApocD21
                                                Thank you very much for bringing this to our attention! We have shared this with
                                                the team but please be sure to let our team know here:
                                                slletsconnect.com/pretzel-crisps/ so we can work to make this right!

                                                            
                                                Abdullah                          · Aug 13                                               
                                                Replying to @PretzelCrisps




       Case 3:17-cv-00652-KDB-DSC Document 44-4 Filed 10/29/18 Page 30 of 49

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-08-01 until:2018-08-31 - Twitter Search                                                       Page 30 of 48




    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-08-01 until:2018-08-31



 pretzel crisps since:2018-08-01 until:2018-08-31
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                        




                                                                                1


                                                ApocD21               · Aug 13                                                          
                                                @PretzelCrisps I think you forgot the everything on some of my crisps




                                                     1      
                                                Cuz                    · Aug 13                                                         
                                                Replying to @PretzelCrisps
                                                Ok

                                                            
                                                Pretzel Crisps®                · Aug 13                                                 
                                                Say, cheese! #RethinkYourPretzel instagram.com/p/BmbBCSSlYFC/…

                                                                                1


                                                Pretzel Crisps®                 · Aug 13                                                
                                                #Snacktime is on. #PretzelCrisps




       Case 3:17-cv-00652-KDB-DSC Document 44-4 Filed 10/29/18 Page 31 of 49

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-08-01 until:2018-08-31 - Twitter Search                                                       Page 31 of 48




    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-08-01 until:2018-08-31



 pretzel crisps since:2018-08-01 until:2018-08-31
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                        




                                                                1            5


                                                $EXY $AM                  · Aug 13                                                      
                                                Why did Clara try to judge my pretzel crisps until I had her try one and she
                                                wouldn’t stop eating them after that

                                                                1            2


                                                Jadan                  · Aug 12                                                 
                                                Happy Birthday Gf       I love you more than you love sprite and pretzel crisps
                                                I can’t wait to see you, I hope you have a great day boo




                                                     1          1            9


                                                Pretzel Crisps®                 · Aug 12                                     
                                                Nothing says 'Sunday Funday' quite like snacks that you can enjoy on the move.
                                                pretzelcrisps.com/recipe/granola…




       Case 3:17-cv-00652-KDB-DSC Document 44-4 Filed 10/29/18 Page 32 of 49

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-08-01 until:2018-08-31 - Twitter Search                                                       Page 32 of 48



                                                     1         1               5
    Home         Moments                                                                                   Have an account? Log in
                                                                  pretzel crisps since:2018-08-01 until:2018-08-31

                                                                                                                                        
 pretzel crisps since:2018-08-01 until:2018-08-31
                                                Replying to @JanRadovic
                                                Mine was 2 giant pretzel crisps n a whole chug of water coz my head hurts a bit

 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                        
                                                     1                       1


                                                Amanda Kruse RD, CD                     · Aug 11                                        
                                                     #CampCooking night 1 errr... tossing stuff on a plate

                                                We got in L.A.T.E., so fresh veggies + @PretzelCrisps Parmesan Garlic Pretzel
                                                Thins + @JackLinks Teriyaki Jerky are on the menu! #GoodEats #EasyEats
                                                #FoodieChats #Dinner

                                                            
                                                Jon Ridinger                · Aug 11                                                    
                                                Replying to @TheFDL
                                                Popcorn, specifically Orville Redenbacher SmartPop individual bags. Also love
                                                Snack Factory Pretzel Crisps

                                                            
                                                Pretzel Crisps®                  · Aug 11                                               
                                                Rethink childhood classics with a crunchy twist! #RethinkYourPretzel




                                                               6             8


                                                Kerri McGurk                    · Aug 11                                         
                                                I left my pretzel crisps in the living room and i think people are having sex in
                                                there, so i cant go get them




                                                     1                       1




       Case 3:17-cv-00652-KDB-DSC Document 44-4 Filed 10/29/18 Page 33 of 49

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-08-01 until:2018-08-31 - Twitter Search                                                     Page 33 of 48



                                                                               · Aug 10                                              
    Home         Moments                                                                          theHave
                                                                 pretzel crisps since:2018-08-01 until:2018-08-31
                                                @dinoraaaaaaa I remember     seeing your tweet about
                                                                                                                  an account? Log in
                                                                                                              honey mustard & onion


 pretzel crisps since:2018-08-01  until:2018-08-31
                               buy a bag.. I am now addicted! Thanks!

                                                    1                          1

 Top    Latest     People    Photos   Videos   News      Broadcasts
                                                Pretzel Crisps®                 · Aug 10                                                
                                                We only create the berry best snacks! #Recipes #PretzelCrisps ow.ly/9JOt30lbIHh




                                                                1              4


                                                Sara Cassidy                · Aug 10                                        
                                                How Rudy and I spend time together during his work from home shift: watching
                                                Unsolved Mysteries and eating pretzel crisps.

                                                                               1


                                                ThoughtsOnChips                         · Aug 10                                   
                                                Chip Review: Snack Factory Pretzel Crisps

                                                Score: 3.9

                                                ~~~ #FREESTYLE FRIDAY ~~~

                                                First and foremost I need to establish that these chips were eaten under duress.
                                                Recently I was in… instagram.com/p/BmT8-AKhFau/…

                                                            
                                                Pretzel Crisps®                · Aug 10                                            
                                                We present to you: sweet and salty snacking #RethinkYourPretzel
                                                ow.ly/OCqU30lm10u

                                                                               1


                                                haley                · Aug 9                                                       
                                                Garlic Parmesan pretzel crisps hands down the best

                                                                               1


                                                evazan           · Aug 9                                                           
                                                when snack factory puts "deli style" on their pretzel crisps, what are they really
                                                trying to say?

                                                    1                          1


                                                Allison                  · Aug 9                                                   
                                                buffalo chicken dip is better with pretzel crisps than nachos don’t @ me

                                                    2           2              16


                                                Jess A. ‫ن‬              · Aug 9                                                     


       Case 3:17-cv-00652-KDB-DSC Document 44-4 Filed 10/29/18 Page 34 of 49

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-08-01 until:2018-08-31 - Twitter Search                                                       Page 34 of 48



                                                Goes into kitchen to make supper. Mindlessly, sits down at table and eats half a
    Home         Moments                      bag of pretzel crisps. Stands up to start making
                                                                                                               Have an account? Log in
                                                                   pretzel crisps since:2018-08-01 until:2018-08-31
                                                                                                      supper. Realizes no longer


 pretzel crisps since:2018-08-01
                                until:2018-08-31
                                       1     2


                                                Brisk® 
                                                               · Aug 9                                                                  
 Top    Latest     People    Photos   Videos   News      Broadcasts
                                                Replying to @HoustonHigh5 @PretzelCrisps
                                                                                                                                             
                                                The student has become the teacher

                                                                               1


                                                carematters               · Aug 9                                                        
                                                Replying to @PretzelCrisps
                                                cool and thanks so much!

                                                             
                                                Pretzel Crisps®                      · Aug 9                                             
                                                Replying to @livescare
                                                Not at this time but we will certainly pass along your suggestion to the team!

                                                    1                          1


                                                carematters            · Aug 9                                                 
                                                @PretzelCrisps do you have any soft pretzels or other snacks that aren’t hard?
                                                maybe you will if not-

                                                    1        
                                                jigs             · Aug 9                                                                 
                                                Snack Factory Pretzel Crisps, Garlic Parmesan, 3 Oz, 8 Count

                                                $1.30

                                                bit.ly/2AWqBtp




                                                    2            2             4


                                                Andra Suchy                   · Aug 9                                                    




       Case 3:17-cv-00652-KDB-DSC Document 44-4 Filed 10/29/18 Page 35 of 49

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-08-01 until:2018-08-31 - Twitter Search                                                     Page 35 of 48



                                                New break routine. @PretzelCrisps and @upandvanished (I’m on episode 17) in
    Home         Moments                      the car. Holy Schmidt, @paynelindsey!!! #unraveling          Have an account? Log in
                                                                  pretzel crisps since:2018-08-01 until:2018-08-31


                                                                              1
 pretzel crisps since:2018-08-01 until:2018-08-31
                                                Houston High                     · Aug 9                                       
                                                There was nothin better than coming back to 3rd period English flexing a Brisk
 Top    Latest     People    Photos   Videos   News
                                                iced tea inBroadcasts
                                                            one hand, and buffalo pretzel crisps in the other    @Brisk                 
                                                @PretzelCrisps


                                                                      Brisk® 
                                                                              @Brisk

                                                                      When the grind gets tough, the tough grab a Brisk.




                                                    1           1             9


                                                Pretzel Crisps®                 · Aug 9                                       
                                                Any breakfast that includes avocado AND #PretzelCrisps, is a good breakfast in
                                                our book.




                                                                2             1


                                                  Spooky Bitch Ass Nelson                        · Aug 8                            
                                                @OfficialRezz eating pretzel crisps w/ salsa, what up

                                                             
                                                røi                  · Aug 8                                                        
                                                you can win my heart by giving me pretzel crisps and snapple

                                                    1                         1


                                                Pretzel Crisps®                     · Aug 8                                         
                                                Replying to @adp_mommie
                                                Yum, we love your lunchtime vibes!

                                                                              1


                                                Antoinette                    · Aug 8                                               
                                                Replying to @PretzelCrisps
                                                Favorite lunch combo




       Case 3:17-cv-00652-KDB-DSC Document 44-4 Filed 10/29/18 Page 36 of 49

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-08-01 until:2018-08-31 - Twitter Search                                                        Page 36 of 48




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-08-01 until:2018-08-31



 pretzel crisps since:2018-08-01 until:2018-08-31
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         




                                                     1      
                                                Taylor                 · Aug 8                                                           
                                                everything pretzel crisps + ranch (don’t argue with me)

                                                            
                                                Pretzel Crisps®                  · Aug 8                               
                                                This #summer, kick back, relax and snack instagram.com/p/BmOOcMkFce0/…

                                                                              2


                                                Ileen                  · Aug 8                                                   
                                                Why the fuck do those pretzel crisps which are like not even a fraction of a real
                                                pretzel cost $5....wtf

                                                     1                        5

                                                Show this thread

                                                Pretzel Crisps®                    · Aug 8                                               
                                                Blueberry. Cobbler. That is all. ow.ly/t4VW30lbHMS




                                                                 1            2




       Case 3:17-cv-00652-KDB-DSC Document 44-4 Filed 10/29/18 Page 37 of 49

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-08-01 until:2018-08-31 - Twitter Search                                                        Page 37 of 48



                                                                                 · Aug 7                                                 
    Home         Moments                      I can’t believe I pulled all of this off... gonna have
                                                                                                                 Have an account? Log in
                                                                     pretzel crisps since:2018-08-01 until:2018-08-31
                                                                                                          some pretzel crisps to celebrate

                                                             
 pretzel crisps since:2018-08-01 until:2018-08-31
                                                Gummy Claire                         · Aug 7                                           
                                                oscar acceptance speech:
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                          
                                                "I'd like to thank whoever invented pretzel crisps thank you"

                                                that's it that's the whole speech.

                                                                               10


                                                Pretzel Crisps®                      · Aug 7                                           
                                                Replying to @LehighMarvin
                                                Thanks for the love, Glenn!

                                                                               1


                                                Pretzel Crisps®                      · Aug 7                                           
                                                Replying to @thedge7
                                                Thank you very much for bringing this to our attention, we take this very
                                                seriously! We have shared this with the team but please be sure to let our team
                                                know here: slletsconnect.com/pretzel-crisps/ so we can work to make this right!

                                                             
                                                Kirby-sensei             · Aug 7                                               
                                                Deciding between which bag of pretzel crisps to open first is the only kind of
                                                drama I want in my life.

                                                             
                                                CJ            · Aug 7                                                                  
                                                What I thought was Sea Salt & Cracked Pepper turned out to be Honey
                                                Mustard....what gives @PretzelCrisps




       Case 3:17-cv-00652-KDB-DSC Document 44-4 Filed 10/29/18 Page 38 of 49

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-08-01 until:2018-08-31 - Twitter Search                                                       Page 38 of 48




    Home         Moments                      Glenn Marvin LeHigh                      · Aug 7
                                                                                                             Have an account? Log in
                                                                  pretzel crisps since:2018-08-01 until:2018-08-31
                                                                                                                                        
                                                Replying to @PretzelCrisps
 pretzel crisps since:2018-08-01  until:2018-08-31
                               My granddaughter turned me on to these. My favorite snack now

                                                   1                         1
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                         
                                                Pretzel Crisps®               · Aug 7                                   
                                                Rethinking #lunchtime one sammie at a time instagram.com/p/BmJAj1og4K4/…

                                                   1        
                                                Pretzel Crisps®                · Aug 7                                                  
                                                #FunFact: #PretzelCrisps make the perfect salad topper.




                                                   1                         2


                                                DiabeticDevil                   · Aug 7                                          
                                                Happy Tuesday! Still at 164.6 lbs. I learned last night that eating my Good Health
                                                Veggie Straws vs. another helping of Pretzel Crisps does not seem to be making
                                                a difference when it comes to losing weight or not....
                                                facebook.com/diabeticdevil/…

                                                            
                                                Cowboy AudiTory                  · Aug 6                                                
                                                smoked gouda is the goat. esp. with some pretzel crisps.


                                                  Angela Davis 
                                                                @TheKitchenista

                                                  Best cheese for snacking?
                                                  I’d put Gouda and Muenster at the top of my list.


                                                                             1


                                                Laura               · Aug 6                                                             
                                                @PretzelCrisps thanks for the follow! Have a great Monday!

                                                            
                                                That's So Nif!                · Aug 6                                        
                                                Thank you so much Pretzel Crisps for hiring me to #personalize water bottles
                                                for a few of your favorite #instagram followers!!

                                                                             1


                                                xoBethxo             · Aug 6                                            
                                                @tonia_osadebe @_Aphrodisiacs @nicole_staal @Vegan_EZ @bouncypoopie414
                                                @PretzelCrisps @dailygossippres @CoryBooker @Spafinder @AutolottoscratR
                                                @Ronilo0220 @moonsnbrooms @YouTarot @PlatinumMindss
                                                goo.gl/Xp4hBL#wuvunak…




       Case 3:17-cv-00652-KDB-DSC Document 44-4 Filed 10/29/18 Page 39 of 49

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-08-01 until:2018-08-31 - Twitter Search                                                         Page 39 of 48



                                                                                  1
    Home         Moments                                                                                     Have an account? Log in
                                                                    pretzel crisps since:2018-08-01 until:2018-08-31
                                                That's So Nif!                                                               
                                                Thank you so much @PretzelCrisps for hiring me to #personalize water bottles
 pretzel crisps since:2018-08-01 until:2018-08-31
                                                for a few of your favorite #instagram followers!!



 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                          




                                                                                 2


                                                chelmcp                · Aug 6                                                            
                                                Replying to @girlvsplanet @k94lif @JanetAmorfati
                                                You'll have to handle the gravy thing, I hate gravy. It's gross (sorry). There's so
                                                many pretzel crisps flavors to choose from!

                                                                                 2


                                                Sheryl                           · Aug 6                                                  
                                                Replying to @chelmcp @k94lif @JanetAmorfati
                                                Ok, we need to make a list. Because I just saw a post about biscuits and gravy on
                                                FB and now I feel like she needs to try that too. Wings, grilled cheese, biscuits and
                                                gravy... and can't forget those silly pretzel crisps.

                                                     2                           4


                                                chelmcp                · Aug 6                                                            
                                                Replying to @k94lif @girlvsplanet @JanetAmorfati
                                                And pretzel crisps!

                                                                                 2


                                                chelmcp                · Aug 6                                                            
                                                Replying to @JanetAmorfati @k94lif
                                                I recognize those -- pretzel crisps. I love those things!

                                                                                 1


                                                ClownCarPassenger7                           · Aug 6                                      
                                                Replying to @k94lif
                                                It’s either the pretzel crisps or the falafel

                                                     2                           1


                                                Banana, Esq.                · Aug 6                                                       
                                                Everything pretzel crisps are... EVERYTHING

                                                     1                           7


                                                Pretzel Crisps®                        · Aug 6                                            


       Case 3:17-cv-00652-KDB-DSC Document 44-4 Filed 10/29/18 Page 40 of 49

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-08-01 until:2018-08-31 - Twitter Search                                                          Page 40 of 48



                                                Good: Pretzel Crisps® snacks
    Home         Moments                      Better: Pretzel Crisps®   snacks that you can take
                                                                                                                Have an account? Log in
                                                                    pretzel crisps since:2018-08-01 until:2018-08-31
                                                                                                        with you #OnTheGo


 pretzel crisps since:2018-08-01 until:2018-08-31
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                          




                                                                  4             7


                                                EATcardiff                     · Aug 6                                                    
                                                A dog with a difference. German pretzel bun stuffed with pork sausage,
                                                outstanding mustard mayo, bacon and crisps to give every bite a satisfying
                                                crunch. Might not look it but this was seriously good. And big thanks to
                                                @jazzydwi for recommending @foodhal… ift.tt/2OHsIEx




                                                                  1             1


                                                lil mister boobie boy                     · Aug 6                                         
                                                i had a dream that i fed a deer pretzel crisps and we became best friends

                                                                                4


                                                   BLAZE                    · Aug 5                                                       
                                                story behind me retweeting this: i bought a bag of everything pretzel crisps
                                                today and was immediately hit with a flashback to seeing this tweet in 2012

                                                                                1

                                                Show this thread



       Case 3:17-cv-00652-KDB-DSC Document 44-4 Filed 10/29/18 Page 41 of 49

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-08-01 until:2018-08-31 - Twitter Search                                                       Page 41 of 48




    Home         Moments                      micayla                    · Augsince:2018-08-01
                                                                   pretzel crisps 5                         Have an account? Log in
                                                                                                 until:2018-08-31                      
                                                                                                                            and
                                                cheese
 pretzel crisps since:2018-08-01 until:2018-08-31
                                                                      sonsetters
                                                                     Curious cat is a Q&A social network that allows you to
 Top    Latest     People    Photos   Videos   News       Broadcasts connect with your followers and know new people.                      
                                                                      curiouscat.me




                                                            
                                                Michael                       · Aug 5                                                  
                                                I could eat pretzel crisps and hummus all day

                                                                1             6


                                                spooky spice                 · Aug 5                                                   
                                                hi my name is kaci and i’m addicted to pretzel crisps

                                                                              2


                                                Vance Hinds                   · Aug 5                                            
                                                Texas Roadhouse grilled chicken breast, green beans, pretzel crisps, Crazy Water
                                                No.4. The Rock Mediterranean salad, water with lemon. cherries.
                                                Nature's Path Qi'a, avocado, strawberries, blueberries, Alvita Nettle Tea, water
                                                with half lemon squeezed into it, Crazy Water No.4.




                                                                              9


                                                Pretzel Crisps®                   · Aug 5                                              
                                                Is it really #summer if you haven't indulged in a #hotdog or two?! Or ten?




       Case 3:17-cv-00652-KDB-DSC Document 44-4 Filed 10/29/18 Page 42 of 49

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-08-01 until:2018-08-31 - Twitter Search                                                        Page 42 of 48



                                                   4            4               44
    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-08-01 until:2018-08-31

                                                                                                                                         
 pretzel crisps since:2018-08-01 until:2018-08-31
                                               Replying to @thisonlyangel
                                               those pretzel crisps look hot

 Top    Latest     People    Photos   Videos     1
                                               News        
                                                        Broadcasts              1
                                                                                                                                             
                                               isabella            · Aug 4                                                               
                                               wig i also got pretzel crisps and hot fries




                                                           
                                               Show this thread

                                               Seph, a    with a dark heart & sharp teefs                            · Aug 4             
                                               These pretzel crisps look like skulls




       Case 3:17-cv-00652-KDB-DSC Document 44-4 Filed 10/29/18 Page 43 of 49

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-08-01 until:2018-08-31 - Twitter Search                                                        Page 43 of 48




    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-08-01 until:2018-08-31



 pretzel crisps since:2018-08-01 until:2018-08-31
 Top    Latest     People    Photos   Videos   News        Broadcasts                                                                        




                                                                              4


                                                Pretzel Crisps®                     · Aug 4                                              
                                                Replying to @ClubThrifty
                                                Love it!

                                                             
                                                Pretzel Crisps®                 · Aug 4                                     
                                                We're just over here whipping up new ways to rethink your #burger this summer
                                                #PretzelCrisps #Salmon




                                                                              4


                                                Nov 5th                                · Aug 3                                           
                                                Pretzel crisps are so good

                                                                              3


                                                @TifsHealthTips                     · Aug 3                                          
                                                @pretzelcrisps are amazing.
                                                I’ve been seeing the gluten filled variety for months. Finally, love for the celiac.
                                                •




       Case 3:17-cv-00652-KDB-DSC Document 44-4 Filed 10/29/18 Page 44 of 49

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-08-01 until:2018-08-31 - Twitter Search                                                         Page 44 of 48



                                                #lovefortheceliac #pretzelcrisps #snackfactory #rethinkyourpretzel…
    Home         Moments                      instagram.com/p/BmCXnolnksL/         …                        Have an account? Log in
                                                                   pretzel crisps since:2018-08-01 until:2018-08-31


                                                                                     1
 pretzel crisps since:2018-08-01 until:2018-08-31
                                                ferris juuler        · Aug 3                                                             
                                                BRO I GOT PRETZEL CRISPS LETS GO
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                         
                                                     1                               1


                                                Capriana                             · Aug 3                                             
                                                Replying to @ZacksOnZacks
                                                You ate pretzel crisps without me............................

                                                     1                               2


                                                Holly Johnson 
                                                                              · Aug 3                                                   
                                                @PretzelCrisps my collection right now....




                                                     1         
                                                Experienced Bad Mom                      · Aug 3                                         
                                                @PretzelCrisps I love Pretzel Crisps! Thanks for following!

                                                               
                                                Gomee Girl®                 · Aug 3                                                      
                                                Hello to our fave snack!! @PretzelCrisps Happy Friday friends!!

                                                                                     2


                                                Captain Zack Sparrow                   · Aug 3                                           
                                                New music and buffalo wing pretzel crisps

                                                     1                               2


                                                FoodTronic                · Aug 3                                                        
                                                Snack Factory Pretzel Crisps, Everything, 14 Ounce

                                                                           Snack Factory Pretzel Crisps, Everything, 14 Ounce
                                                                           Snack Factory Pretzel Crisps, Everything, 14 Ounce
                                                                           Sprinkled generously with poppy seeds, sesame seeds,
                                                                           onions and garlic with just a pinch of saltPacked with fla...
                                                                           foodtronic.com




       Case 3:17-cv-00652-KDB-DSC Document 44-4 Filed 10/29/18 Page 45 of 49

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-08-01 until:2018-08-31 - Twitter Search                                                        Page 45 of 48



                                                            
    Home         Moments                                                                                    Have an account? Log in
                                                                   pretzel crisps since:2018-08-01 until:2018-08-31


                                                Soaking up the #summer with snacks by our side! #PretzelCrisps
 pretzel crisps since:2018-08-01   until:2018-08-31
                               instagram.com/p/BmBQBEGlRbp/ …

                                                                1             3
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                          
                                                Pretzel Crisps®                 · Aug 3                                         
                                                Impress guests at your next #cookout with chunky #dips that are sure to satisfy
                                                your savory cravings!




                                                                3             2


                                                Safeway Deli                 · Aug 2                                                     
                                                Pretzel Crisps New Varieties - CSNews Online

                                                                      Pretzel Crisps New Varieties
                                                                      Sourdough and Cinnamon Sugar flavors join the line.
                                                                      csnews.com




                                                            
                                                Just plain LIVING                   · Aug 2                                              
                                                Hey @PretzelCrisps, Thank you for the follow!

                                                            
                                                GourmetItalian.com                    · Aug 2                                            
                                                @PretzelCrisps, for the #foodie in your life #shop gourmetItalian.com

                                                            
                                                GourmetItalian.com                    · Aug 2                                            
                                                @PretzelCrisps, for the #foodie in your life #shop gourmetItalian.com

                                                                              1


                                                Fitt and Fabulous           · Aug 2                                        
                                                Lunch! #litenlean #moderation #tuna #hummusdip #cucumber #grapetomatoes
                                                #swisscheese #greenolives #pretzelcrisps ##raqfitt #fuel #appitizer #style
                                                instagram.com/p/Bl_R0bpnBQJ/…

                                                            
                                                Ichikazu01             · Aug 2                     
                                                カナダいた頃に出会った、プレッツェルの外側だけ食べれるような食べ物Pretzel
                                                Crisps(pretzelcrisps.com)の親戚みたいなものがコンビニで売っててひゃああやったあ




       Case 3:17-cv-00652-KDB-DSC Document 44-4 Filed 10/29/18 Page 46 of 49

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-08-01 until:2018-08-31 - Twitter Search                                                    Page 46 of 48



                                                あ ちょっと違うけどジェネリックとしてはだいぶ質がいいすてき イスラエルの食べ物な
    Home         Moments                                                                           Have an account? Log in
                                                          pretzel crisps since:2018-08-01 until:2018-08-31
                                                のね やおきんこんなこともしてたのか


 pretzel crisps since:2018-08-01 until:2018-08-31
 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                    




                                                                                 2


                                                tastewart                · Aug 2                                                  
                                                Replying to @PretzelCrisps
                                                If only they come like this and not all broken up in pieces!!

                                                            
                                                Pretzel Crisps®                   · Aug 2                                          
                                                "Simplicity is the ultimate sophistication" - Leonardo da Vinci (Yeah, we'll take his
                                                word for it)




                                                     1          2                5


                                                DansDeals 
                                                                         · Aug 2                                                 
                                                HURRY! 12 Bags Of Snack Factory Sesame Pretzel Crisps For $10.97 From
                                                Amazon After $39 Price Drop! dansdeals.com/shopping-deals…

                                                                                 1


                                                #TB            · Aug 1                                                            



       Case 3:17-cv-00652-KDB-DSC Document 44-4 Filed 10/29/18 Page 47 of 49

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-08-01 until:2018-08-31 - Twitter Search                                                        Page 47 of 48



                                                Replying to @jeffd_23
    Home         Moments                      Just my pantry and freezer
                                                                                                              Have an account? Log in
                                                                   pretzel crisps since:2018-08-01 until:2018-08-31
                                                                                Pretzel Crisps dipped in lactose free peanut
                                                butter ice cream!

 pretzel crisps since:2018-08-01
                                until:2018-08-31
                                      
                                                Lisa Kauffman                        · Aug 1                                             
 Top    Latest     People    Photos   Videos   News      Broadcasts                                                                          
                                                Replying to @PretzelCrisps
                                                Cool. Great idea for children's birthday party or trick or treaters

                                                                              1


                                                JPBoooOOOOooo                           · Aug 1                                          
                                                Replying to @hammer_gaidin @GamingHistorian and 2 others
                                                A real fan would know they're called Pretzel Crisps.

                                                    1                         1


                                                Gillian Newborn               · Aug 1                                                    
                                                pretzel crisps and hummus >>>

                                                    1                         5


                                                Pussy Bow Coup                     · Aug 1                                               
                                                Stress eating pretzel crisps with the lights out

                                                                              1


                                                hedderbox                 · Aug 1                                                        
                                                911: 911, what is your emergency?

                                                Me (white) : hello, yes, my 18 yo son ate all the pretzel crisps I just bought and I
                                                didn't even get to try any yet.

                                                    1                         3


                                                Pretzel Crisps®               · Aug 1                                                    
                                                Play time? Snack time? How about both! #Crafts #DIY




                                                    3            1            29


                                                topherwordforge                      · Aug 1                            
                                                #writerwednesday #scifi @itsqueenii @SFFMedia @PretzelCrisps @Bofferson
                                                @seethree @BraydonBeaulieu @Sci_Fi3 @KungFuCoach @mikemonty
                                                @autoblot @chicagobk @jennjett @benjaminbunny @sgwhibley @tamhughes
                                                @BSFA @friendsofderek @SciFiGeekSarah @Irrab @ResumeExpert
                                                @KRDRAGON @chrishws_

                                                                              6


                                                oc2o              · Aug 1                                                                
                                                Snack Factory Buffalo Pretzel Crisps



       Case 3:17-cv-00652-KDB-DSC Document 44-4 Filed 10/29/18 Page 48 of 49

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
pretzel crisps since:2018-08-01 until:2018-08-31 - Twitter Search                                                       Page 48 of 48




    Home         Moments                                               Snack
                                                                     pretzel crispsFactory             Crisps
                                                                                             Buffalountil:2018-08-31
                                                                                    since:2018-08-01 Pretzel    Have an- account?
                                                                                                                         OC2O™Log in

                                                                        clearance. Shop new, used items ➤ Best sales &
 pretzel crisps since:2018-08-01 until:2018-08-31
                                          promotions 2018 - OC2O™
                                                                        oc2o.com

 Top    Latest     People    Photos   Videos   News       Broadcasts                                                                       
                                                            
                                                Robin Rue                            · Aug 1                                           
                                                Replying to @ChrisReimer @PretzelCrisps @hotcharlies
                                                Sounds like a plan

                                                                               1


                                                Chris Reimer | Boosa Tech 
                                                                                                · Aug 1                               
                                                Replying to @massholemommy @PretzelCrisps @hotcharlies
                                                Douse it with beer

                                                     1                         1


                                                Robin Rue                            · Aug 1                                           
                                                Replying to @ChrisReimer @PretzelCrisps @hotcharlies
                                                Oooh I don't know @ChrisReimer. That sounds heartburn inducing
                                                #passthezantac

                                                     1                         1


                                                Chris Reimer | Boosa Tech 
                                                                                                · Aug 1                               
                                                Replying to @PretzelCrisps @massholemommy
                                                That needs some @hotcharlies

                                                     1      
                                                bizzy.            · Jul 31                                                     
                                                2:49am: taking a short break from the monstrous task of packing. Determined to
                                                be done by time the movers arrive. Chocolate covered pretzel crisps are delicious

                                                                               1



                                                                                       
                                                                                 Back to top ↑




       Case 3:17-cv-00652-KDB-DSC Document 44-4 Filed 10/29/18 Page 49 of 49

https://twitter.com/search?f=tweets&vertical=default&q=pretzel%20crisps%20since%3A... 10/26/2018
